Order entered December 4, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00704-CV

                            CTMGT FRISCO 11, LLC, Appellant

                                                V.

         ONCOR ELECTRIC DELIVERY COMPANY, LLC, ET AL., Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-01359-2014

                                           ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       We GRANT appellant’s unopposed motion as supplemented for judicial notice of filings.

       We GRANT appellant’s November 17, 2014 motion to stay proceedings. We STAY this

appeal for sixty days. The appeal will be reinstated sixty days from the date of this order or on

motion to reinstate, whichever occurs sooner.

                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE